Citation Nr: 0815555	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-15 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
staph infection.

2.  Entitlement to service connection for a staph infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
March 1960.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2001 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2003, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).

The Board subsequently remanded this case in September 2003 
for compliance with the duty-to-assist requirements of the 
Veterans Claims Assistance Act (VCAA), insofar as obtaining 
pertinent VA and private medical treatment records.

In March 2008, the veteran submitted additional evidence in 
support of his claim.  He did not, however, waive his right 
to have the RO initially consider this additional evidence.  
See 38 C.F.R. §§ 20.800, 20.1304 (2007).  But in this 
decision the Board is reopening his claim, regardless, and 
remanding it to the RO via the Appeals Management Center 
(AMC) for further development before readjudicating the claim 
on the underlying merits.  So the AMC will have the 
opportunity to consider this additional evidence after 
completing the additional development on remand.




FINDINGS OF FACT

1.  An April 1960 rating decision denied the veteran's claim 
for service connection for vasomotor rhinitis, along with and 
among others, an infection of the left nipple; He did not 
appeal that decision.

2.  However, there is additional evidence since that decision 
that is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim for service connection for a 
staph infection.


CONCLUSIONS OF LAW

1.  The April 1960 decision that that denied service 
connection for a staph infection is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to new-and-material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claim - 
including specifying the reasons for the prior final denial, 
as well as the evidence to establish the underlying benefit 
sought.  See also Kent v. Nicholson, 20 Vet. App.1 (2006).  
Here, though, since the Board is reopening the veteran's 
claim, there is no need to discuss whether there has been 
compliance with Kent because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; see 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, since, after reopening the claim, the Board is 
directing further development of it before readjudicating the 
claim on the underlying merits, the Board also need not 
determine whether there has been compliance with the 
remaining notice-and-duty-to-assist requirements of the VCAA 
until completion of the additional development on remand.

New and Material Evidence to Reopen the Claim for Service 
Connection for a Staph Infection

The RO originally considered and denied the veteran's claim 
of service connection for vasomotor rhinitis in an April 1960 
rating decision.  In addition, the RO determined that, an 
infection of the left nipple, a furuncle of the right wrist 
and left hand and finger, were not found on his military 
discharge medical examination.

The veteran's service medical records show he had received 
treatment for a furuncle of the right wrist and 3rd finger on 
his left hand due to hemolytic staphylococcus aureus.  
Treatment for a left ear furuncle was also reported, and it 
was indicated that he had had many skin infections.  He was 
treated with antibiotics and reportedly referred for a staph 
toxid vaccine.  His January 1960 military separation physical 
examination was unremarkable for pertinent pathology.

In an April 1960 notification letter from the RO, the veteran 
was informed that an infection of the left nipple, a furuncle 
of the right wrist and left hand and finger were not incurred 
in or aggravated by his military service.

For a VA decision to become final and binding on a veteran, 
he or she must first receive written notification of the 
decision.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
The written notification must explain the reasons and bases 
for the decision and apprise the veteran of his or her 
procedural and appellate rights, in the event he disagrees 
with the decision and elects to appeal.  38 U.S.C.A. § 
5104(a) (West 2002); 38 C.F.R. §§ 3.103, 19.25 (2007). 



Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a claim and absent the filing of a substantive 
appeal (VA Form 9 or equivalent statement) within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case (SOC), whichever is later, a rating 
determination is final and binding based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).

Review of the April 1960 RO letter to the veteran shows that 
it is in compliance with these pertinent notification 
procedures.  The veteran did not file a timely notice of 
disagreement to initiate an appeal of that decision or a 
substantive appeal to complete the steps necessary to have 
the Board review his claim.  As a result, that April 1960 
rating decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The veteran filed a petition to reopen his claim for service 
connection for a staph infection in January 2001.  The 
additional evidence that has been received in conjunction 
with this petition to reopen his claim includes medical 
records, primarily from 2002, showing he received treatment 
for recurrent staph infections, including staphylococcus 
aureus.  Methicillin resistant staph aureus was also 
reported.  Most noteworthy, in a May 2002 medical examination 
assessment, a private physician indicated the veteran had 
recurrent staph infections possibly due to exposure while in 
the military.

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).



When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the underlying merits, but only 
after ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.

New and material evidence is defined by regulation as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation, therefore, does not 
impact the present case since the veteran's request to reopen 
his claim was received in January 2001.

The record shows that, since the April 1960 final rating 
decision in question, additional evidence has been received.  
This evidence includes medical findings revealing post-
service treatment for recurring staph infections and, of 
equal significance, a medical opinion suggesting an 
etiological relationship between the veteran's recurrent 
staph infections and the infections he had while in the 
military.  So this evidence addresses the critical components 
of service connection, namely, proof of present disability 
and evidence at least suggesting a correlation between this 
present disability and the veteran's military service.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  This evidence 
is new since it has not been previously considered and, 
therefore, is neither cumulative nor redundant.  It also is 
material since it suggests a relationship to the veteran's 
military service and, thus, is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
38 C.F.R. § 3.156(a (2001).

Accordingly, the petition to reopen the claim for service 
connection for a staph infection is granted.  38 U.S.C.A. § 
5108.  The claim is granted to this extent, and this extent 
only, subject to the further development on remand.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a staph infection is reopened.


REMAND

As indicated, the Board finds that the veteran has submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a staph infection.

As also mentioned, the veteran's service medical records from 
the late 1950s show he received treatment for infections 
while in the military, including staphylococcus aureus, and 
reportedly was referred for a staph toxid vaccine.  Albeit 
many years later, in 2002, medical records show he received 
treatment for this very same condition - staphylococcus 
aureus, which was also referred to as Methicillin resistant 
staph aureus (MRSA).  And aside from this, a private 
physician has inferred a potential relationship between the 
veteran's recurrent, post-service staph infections and those 
he had in service.

In contrast, though, in an August 2002 VA medical opinion, a 
physician suggests the veteran currently has MRSA.  And while 
recognizing recurrent staph infections during service, this 
VA physician also indicated the veteran possibly had a 
different type of staph infection while in service.  It was 
stated, in essence, that the veteran did not have MRSA in 
service since MRSA was not around then.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary of 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  In light of these 
requirements it has been determine that the appropriate 
phraseology to consider in rendering a medical determination 
on the relationship between a veteran's disability or 
disorder and service is:  "whether it is at least as likely 
as not (50 percent or greater probability) that a claimed 
disability is related to service."  The record does not 
currently contain sufficient information to make this 
determinative of whether the evidence is in relative 
equipoise, i.e., about evenly balanced for and against the 
claim.  So further medical comment is needed to decide this 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 45103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA medical 
examination, preferably by a physician 
specializing in infectious diseases, to 
assess the nature and etiology of the 
veteran's recurrent staph infections.  The 
claims file, including the medical 
opinions for and against the claim, must 
be made available to the examiner for 
review of the pertinent medical and other 
history.  Also provide the examiner a copy 
of this remand.  The examiner must 
indicate whether it is at least as likely 
as not (50 percent or more probable) that 
any recurrent staph infections the veteran 
has are related to those he experienced 
while in the military.  It is imperative 
that the examiner discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim on the 
merits (de novo) in light of the 
additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


